DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 allowed.
The closest relevant arts are Wells (5,509,853) and Bovender (4,052,983).
Wells discloses a vehicle (17 in Fig. 1) comprising at least one filter (13) for trapping particles in a vehicle (17)’s outside surrounding air, wherein the filter comprises pellets (13, col. 5, lines 30-32) located inside the receptacle (14) wherein the receptacle (14) is located under the chassis of the vehicle (17) wherein the pellets (13) within the receptacle (14) are designed to trap contaminants in the airstream flowing from the inlet towards and confronting the receptacle (14) with the pellets (13) as the vehicle (17) travels along the roadway (col. 6, lines 43-51).  Wells discloses the filter being pellets (13) within the receptacle (14) designed to trap contaminants in the airstream, and not a filter comprising a first part and a second part with cilia layers.  
Bovender discloses a replaceable and sectionalized filter cartridge (20 in Fig. 2) having a first part (26 in Fig. 2, col. 3, lines 33-39) and a second part (34 in Fig. 2, col. 3, lines 45-52), wherein the first part (26) comprises a first cilia layer (30, col. 3, line 37), wherein an air inlet is arranged in one end of the filter (20), wherein the first cilia layer is arranged to trap at least some particles in the air flowing into the filter via the air inlet when the first cilia layer (30) is electrostatically charged (col. 3, lines 53-60) by an electromagnetic field.  Bovender further discloses the second part (34 in Fig. 2) 
Claims 1-12 of this instant patent application differ from the disclosure of either Wells or Bovender in that by virtue of the dual-plate and air inlet configuration of the filter, air flows parallel to the vehicle chassis to which the filter is coupled between the first part and the second part, thereby encountering the first (and optionally second) cilia layer disposed between the first part and the second part (simultaneously when two cilia layers are utilized).  This particular configuration is not disclosed by either Wells or Bovender.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 26, 2021